PER CURIAM.
The defendant, Kevin Patterson, appeals an order dated February 2, 2012, denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We treat the defendant’s notice of appeal as a petition for belated appeal and grant the petition. On the merits, we affirm. See Hernandez v. State, 61 So.3d 1144 (Fla. 3d DCA 2011).
Additionally, the order dated March 8, 2012, is affirmed, as the defendant’s motion was successive. See Fla. R.Crim. P. 3.850(f); Owen v. Crosby, 854 So.2d 182, 187 (Fla.2003).